Order entered June 25, 1966, herein appealed from, unanimously reversed, on the law, with $50 costs and disbursements to appellants, and the motion for summary judgment dismissing the complaint is granted, with $10 costs. The alleged libelous statements were made during the course of prior litigation concerning the disposition of proceeds of a bank account. It does not appear nor are they shown to be manifestly impertinent to the issues then in litigation or beyond the scope of such issues. As such, an absolute privilege attaches (Seltzer v. Fields, 20 A D 2d 60, affd. 14 N Y 2d 624). Concur — Botein, P. J., Stevens, Rabin and Bastow, JJ.